department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov z014 u i l 408a oo-oo legend taxpayer a company f financial advisor e company d investment h individual g year amount b amount c irax roth_ira y date date dear this is in response to your letter dated date submitted on your behalf by your authorized representative in which you request a ruling under sec_408a of the internal_revenue_code code and under sec_301_9100-3 of the procedure and administration regulations regulations the following facts and representations have been submitted in support of your request taxpayer a represents that he was the title holder of ira x on date taxpayer a converted ira x to roth_ira y the amount of the conversion was amount b on date following the advice of financial advisor e taxpayer a invested amount c from roth_ira yin company f financial advisor e worked closely with the individual who oversaw the investment program of company f company f had assets under management with company d individual g is the principal of company d company d serves as the umbrella company for individual g's investment management business and the manager and managing company of commodity pools known as investment h individual g served as the senior advisor for investment h on date the u s commodity futures trading commission cftc filed an emergency action in the u s district_court for the northern district of illinois to freeze the assets under the control of individual g and company d the cftc's complaint alleges that the defendants operated a series of commodity pools called investment h and that the defendants made fraudulent misrepresentations and omissions in connection with significant losses sustained by investment h through periodic account statements on date company f issued a critical information update that announced that company f was placed in voluntary liquidation taxpayer a did not discover that there were problems with his investments until after the deadline for making a timely recharacterization as prescribed in sec_408a of the code taxpayer a then was advised by his accountant to request a ruling for an extension of time to recharacterize the contribution to roth_ira y as a contribution to a traditional_ira the assets have never left roth_ira y because of the fraud outlined in the cftc complaint it is believed that roth_ira y is worth significantly less than has been reported to taxpayer a in annual statements if not entirely worthless the internal_revenue_service service has not independently discovered taxpayer a's failure to make a timely recharacterization based on the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a be granted a period not to exceed days from the date of this letter_ruling to recharacterize the contribution to roth_ira y as a contribution to a traditional_ira with respect to your ruling_request sec_408a of the code and sec_1 408a- of the federal_income_tax regulations i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_301 9100-big_number and of the regulations provide guidance concerning requests for relief submitted to the service on or after date section dollar_figure c provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in section dollar_figure e to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government section dollar_figure b of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election section dollar_figure c i of the regulations provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made section dollar_figure oo- c ii of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in the present case because company d was providing false statements regarding the value of the investments to company f taxpayer a was not aware of the fact that the value of the assets rolled over into the roth_ira had declined until after the deadline for making a timely recharacterization had passed therefore he was unaware of the necessity of making the election upon realizing the need to make the election taxpayer a in a timely manner submitted this request for relief under sec_301_9100-3 under the set of circumstances described above taxpayer a satisfies the requirements of section dollar_figure b of the regulations clauses i and iii in addition although the statute_of_limitations is closed since the request was filed timely and granting relief will not result in taxpayer a having a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer a would have had if the election had been timely made we find that under section dollar_figure c of the regulations granting relief will not prejudice the interests of the government accordingly taxpayer a is granted a period not to exceed days from the date of this letter_ruling to recharacterize the contribution to roth_ira y as a contribution to a traditional_ira this letter assumes that the above iras qualify under either code sec_408 or code sec_408a at all relevant times this letter is directed only to the taxpayer who requested it code sec_611 o k provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with your authorization on file in this office if you wish to inquire about this ruling please contact at i d sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc
